People v Barbieri (2015 NY Slip Op 04499)





People v Barbieri


2015 NY Slip Op 04499


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


1992-08063
 (Ind. No. 79417/92)

[*1]The People of the State of New York, respondent,
vLouis Barbieri, appellant.


Louis Barbieri, Woodbourne, N.Y., appellant pro se.
Madeline M. Singas, Acting District Attorney, Mineola, N.Y. (Ilisa T. Fleischer of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 29, 1994 (People v Barbieri, 207 AD2d 554), affirming a judgment of the County Court, Nassau County, rendered September 30, 1992.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., AUSTIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court